Case 2:19-cv-03553-JDW Document5 Filed 08/19/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ALTAGRACIA SANCHEZ
CIVIL ACTION
Vv. :
: NO: 2:19-ev-03553-JDW
JETBLUE AIRWAYS
CORPORATION

 

STIPULATION
Plaintiff, Altagracia Sanchez and Defendant, JetBlue Airways Corporation hereby agree
and stipulate that Paragraphs 10 through 17, inclusive, of Plaintiffs Complaint. initially filed in
the Philadelphia County Court of Common Pleas on July 18, 2019, is hereby STRICKEN. Asa

result, Count | of Plaintiff's Complaint is hereby DISMISSED with prejudice.

 

 

THE LAW OFFICE OF JARED MORGAN & AKINS, PLLC
ZAFRAN
By: Ld 7 “a of By: WA
RED S, ZAFRAN, ESQ. NATHAN R. BOHLANDER, ESQ.
Attorney for Platntiff, Altagracia Attorney for Defendant, JetBlue Airways
Sanchez Corporation

Date: Spaper 7 Date: t | il)

 
